     Case 4:18-cv-00288-WTM-BKE Document 65 Filed 05/18/20 Page 1 of 24



               IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION


PAN AM DENTAL, INC.,

       Plaintiff,

V.                                           CASE NO. CV418-288


JOSHUA TRAMMELL and NEWHOPE
DENTAL LAB LLC,

       Defendants.




JOSHUA TRAMMELL and NEWHOPE
DENTAL LAB LLC,

       Counterclaimants,

V.



PAN AM DENTAL, INC.,



      Counterclaim Defendant.




                                ORDER


      Before the Court is Defendants Joshua Trammell and NewHope

Dental Lab, LLC's Motion for Partial Summary Judgment (Doc. 19),

to which Plaintiff Pan Am Dental, Inc. has responded. For the

following reasons. Defendants' motion (Doc. 19) is DENIED.

                                BACKGROUND


      This action arises from an independent contractor agreement

between Plaintiff Pan Am Dental, Inc. (^^Plaintiff") and Defendant

Joshua    Trammell.   Plaintiff,    a   Georgia   corporation     with    its
   Case 4:18-cv-00288-WTM-BKE Document 65 Filed 05/18/20 Page 2 of 24



principal place of business in Georgia, '^manufactures, produces,

and sells synthetic and restorative dental products . . . to

orthodontists, dentists, and other dental professionals throughout

the country." (Doc. 20, Attach. 2 at SSI 4-5; Doc. 24, Attach. 40

at SI5 4-5.) These dental products include crowns, partial and full

dentures, and orthodontic appliances. (Doc. 20, Attach. 2 at              4-

5; Doc. 24, Attach. 40 at 55 4-5.)

       On February 9, 2009, Plaintiff and Defendant Trammell, a North

Carolina resident, entered into the first of several independent

contractor agreements ("2009 Agreement"). (Doc. 20, Attach. 2 at

5 7;    Doc. 24, Attach.     40 at 5 7.) Plaintiff hired           Defendant

Trammell to sell and market its products to dental professionals

in a territory that included every county in North Carolina. (Doc.

24 at 2.) On December 6, 2013, Plaintiff and Defendant Trammell

entered into a second independent contractor agreement ("2013

Agreement").    (Id.   at   3.)     In   the   2013   Agreement,   Defendant

Trammell's    territory     again    included    every   county    in   North

Carolina. (Id.)

       On January 1, 2016, Plaintiff and Defendant Trammell entered

into a third independent contractor agreement ("2016 Agreement").

(Id.) This agreement expanded Defendant Trammell's territory to

include all counties in North Carolina and most counties in South

Carolina. (Id.) In November 2017, Plaintiff terminated the 2016

Agreement and the parties began negotiating a new agreement. (Id.)
   Case 4:18-cv-00288-WTM-BKE Document 65 Filed 05/18/20 Page 3 of 24



During     negotiations.   Defendant        Trammell    proposed       that     his

territory include all counties in North Carolina, but he requested

that Plaintiff remove any counties in South Carolina from the

territory. (Doc. 35, Attach. 1 at 38.) In addition. Defendant

Trammell    requested   that   his    territory       include    all     Friendly

Neighborhood Dental locations. (Id.) Friendly Neighborhood Dental

is a large group which, at the time of the negotiations, had

eighteen    offices in North Carolina          and two    offices in          South

Carolina. (Id.) Plaintiff agreed to Defendant Trammell's proposed

territory, and, on January 1, 2018, the parties executed their

fourth independent contractor agreement {'^2018 Agreement"). (Doc.

20, Attach. 1 at 7-11; Doc. 24, Attach. 40 at 3 14.) The 2018

agreement forms the basis of this action.

     The 2018 Agreement contains multiple restrictive covenants in

Article 2 and Article 6. (Doc. 20, Attach. 1 at 7-8.) Article 2

governed Defendant Trammell's activity during the term of the

agreement and includes Section 2.1 and Section 2.2. (Id.) Section

2.1 provides:

     Contractor is granted the authority to solicit orders
     for Pan-Am in a territory specifically assigned and
     attached hereto as Exhibit A, and shall use their best
     efforts to sell products on behalf of Pan-Am as a sales
     representative to accounts located in this territory.
     Contractor    acknowledges      that    Pan-Am    may,     choose    to
     supplement him with additional sales representatives in
     his  assigned   territory,   expand   or   restrict  the
     territories assigned to him, reassign him to another
     territory, or assign      him   alternative   duties in
      Case 4:18-cv-00288-WTM-BKE Document 65 Filed 05/18/20 Page 4 of 24



       accordance   with    what    Pan-Am   deems   to   be    in   the   best
       interests of the business.


(Id. (emphasis in original)) Exhibit A identifies the territory as

the   entire   state   of   North    Carolina   ^'with    the   addition     of   all

Friendly Neighborhood Dental locations." (Id. at 11.) In addition.

Section 2.2 of the 2018 Agreement provides:

       During the term of this Agreement, Contractor agrees to
       devote Contractor's entire working time to promote the
       sales of Pan-Am's products and benefit the business of
       Pan-Am. Unless otherwise authorized by Pan-Am in a
       writing signed by the parties. Contractor shall not,
       during the term of this Agreement, knowingly act on
       behalf or in the interest of any other person, firm,
       corporation, or other entity. Contractor may make
       passive investments as long as such investments are not
       made in or with companies in competition with Pan-Am.

(Id. at 8.)

       Article 6 of the 2018 Agreement governs Defendant Trammell's

post-employment business endeavors. (Doc. 24, Attach. 40 at ^ 22.)

Section 6.1 provides:

       Contractor acknowledges that the restrictive covenants
       contained   in   this   section  concerning   Pan-Am's
       Information, the solicitation of Pan-Am's customers or
       employees, and the performance of the same work for a
       competitor in the territory outlined in Exhibit A are
       presumed to be valid and enforceable by the Georgia
       Restrictive Covenant Act.


(Doc. 20, Attach. 1 at 9.) The restrictive covenants at issue are

contained in Section 6.1.2. Section 6.1.2 provides:

       During the term of Contractor's agreement with Pan-Am,
       and for a period of two (2) years following the date of
       the termination. Contractor shall not compete directly
       with Pan-Am by performing the same or substantially
       similar duties for a competitor nor will you solicit, or
     Case 4:18-cv-00288-WTM-BKE Document 65 Filed 05/18/20 Page 5 of 24



      attempt to solicit, any customer for purposes of
      providing products or services that are competitive with
      those offered by Pan-Am       within the geographical
      territory in which Contractor is working.

(Id. at 9.)

      Defendant Trammell worked for Plaintiff for several months

after they executed the 2018 Agreement, however, on June 15, 2018,

Defendant Trammell resigned from his position                           with   Plaintiff.

(Doc. 20, Attach. 1 at SI 33; Doc. 24, Attach. 40 at SI 33.) Prior

to his resignation, on March 20, 2018, Defendant Trammell filed

articles     of   organization         for    his     business.    Defendant       NewHope

Dental Lab, LLC (^^NewHope"), with the North Carolina Secretary of

State. (Doc. 24 at 5; Doc. 24, Attach. 27.)

      On December 7, 2018, based on Defendant Trammell's formation

of   Defendant       NewHope,        Plaintiff      brought     this    action     against

Defendants Trammell and NewHope seeking recovery for Defendant

Trammell's alleged breach of the 2018 Agreement. (Doc. 1.) On May

20, 2019, Defendants filed a Motion for Partial Summary Judgment

seeking     dismissal          of   Count    II   and   Count     III   of     Plaintiff's

complaint. (Doc. 19.)

      In    Count        II,    Plaintiff     alleges      that   Defendant      Trammell

breached the       restrictive        covenants contained          in    Section    6.1.2.

(Doc.   1    at   SISI    43-49.)     In    Count   III,    Plaintiff        alleges   that

Defendant Trammell breached Article 2 of the 2018 Agreement. (Id.

at          50-56.)       Defendants        contend     that    summary      judgment   is
     Case 4:18-cv-00288-WTM-BKE Document 65 Filed 05/18/20 Page 6 of 24



appropriate on Counts II and III because Section 6.1.2, Section

2.1, and Section 2.2 are unenforceable as a matter of law. (Doc.

20.)    In    response.   Plaintiff        contends   that   the     restrictive

covenants contained in these sections are enforceable under the

Georgia Restrictive Covenants Act (^^GRCA"), O.C.G.A. § 13-8-50, et



                                  ANALYSIS


I.     STANDARD OF REVIEW


       According to Fed. R. Civ. P. 56(a),            [a] party may move for

summary judgment, identifying each claim or defense—or the part of

each claim of defense—on which summary judgment is sought." Such

a motion must be granted ^^if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law." Id. The ^^purpose of summary

judgment is to ^pierce the pleadings and to assess the proof in

order    to   see   whether   there   is    a   genuine   need for    trial.' "

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

587, 106 S. Ct. 1348, 1356, 89 L. Ed. 2d 538 (1986) (quoting Fed.

R. Civ. P. 56 advisory committee notes).

        Summary judgment is appropriate when the nonmoving party

^^fails to make a showing sufficient to establish the existence of

an element essential to that party's case, and on which that party

will bear the burden of proof at trial." Celotex Corp. v. Catrett,

477 U.S. 317, 322, 106 S. Ct. 2548, 2552, 91 L. Ed. 2d 265 (1986).
   Case 4:18-cv-00288-WTM-BKE Document 65 Filed 05/18/20 Page 7 of 24



The substantive law governing the action determines whether an

element is essential. DeLong Equip. Co. v. Wash. Mills Abrasive

Co., 887 F.2d 1499, 1505 {11th Cir. 1989).

     As the Supreme Court explained:

     [A] party seeking summary judgment always bears the
     initial responsibility of informing the district court
     of   the   basis   for   its   motion,   and   identifying   those
     portions of the pleadings, depositions, answers to
     interrogatories, and admissions on file, together with
     the affidavits, if any, which it believes demonstrate
     the absence of a genuine issue of material fact.

Celotex, 477 U.S. at 323, 106 3. Ct. at 2553. The burden then

shifts to the nonmoving party to establish, by going beyond the

pleadings, that there is a genuine issue concerning facts material

to its case. Clark v. Coats & Clark, Inc., 929 F.2d 604, 608 (11th

Cir. 1991).

     The Court must review the evidence and all reasonable factual

inferences arising from it in the light most favorable to the

nonmoving party. Matsushita, 475 U.S. at 587-88, 106 S. Ct. at

1356. However, the nonmoving party ^^must do more than simply show

that there is some metaphysical doubt as to the material facts."

Id., 475 U.S. at 586, 106 S. Ct. at 1356. A mere ''scintilla" of

evidence, or simply conclusory allegations, will not suffice. See,

e.g., Tidwell v. Carter Prods., 135 F.3d 1422, 1425 (11th Cir.

1998). Nevertheless, where a reasonable fact finder may "draw more

than one inference from the facts, and that inference creates a

genuine issue of material fact, then the Court should refuse to
      Case 4:18-cv-00288-WTM-BKE Document 65 Filed 05/18/20 Page 8 of 24



grant summary judgment." Barfield v. Brierton, 883 F.2d 923, 933-

34 (11th Cir. 1989).

II.    ENFORCEABILITY OF SECTION 6.1.2


       To begin. Defendants argue that summary judgment should be

granted in their favor on Count II because Section 6.1.2 is void

and unenforceable under the GRCA.^ (Doc. 20 at 6.) Specifically,

Defendants        contend   that   Section   6.1.2    contains    two      separate

restrictive        covenants—a     non-competition     covenant      and    a   non-

solicitation covenant—that both fail to meet the requirements of

O.C.G.A. § 13-8-53. (Id.) In response. Plaintiff argues that the

covenants meet the requirements of § 13-8-53 and are necessary to

protect Plaintiff's legitimate business interests.^ (Doc. 24 at



^ In this case, the parties agree that the 2018 Agreement is
governed by the laws of the State of Georgia. (Doc. 20 at 6 n.4;
Doc.    24   at    9.)   Moreover,   Article   9     states   that    ^Mthe     2018
Agreement] shall be governed by and construed in accordance with
the laws of the State of Georgia." (Doc. 20, Attach. 1 at 10.)
^^Georgia will honor choice of law provisions unless no reasonable
basis exists for doing so or [] application of the chosen state's
law is contrary to a fundamental policy of Georgia which has a
materially greater interest in the issue than the chosen state."
Bryan v. Hall Chem. Co., 993 F.2d 831, 834 (11th Cir. 1993); see
also Carr v. Kupfer, 250 Ga. 106, 107, 296 S.E.2d 560, 562 (1982)
(^^Absent a contrary public policy, this court will normally enforce
a contractual choice of law clause."). Accordingly, the Court will
analyze the provisions at issue under the laws of the State of
Georgia, including the GRCA.
2 O.C.G.A. § 13-8-55 requires ^'[t]he person seeking enforcement of
a restrictive covenant shall plead and prove the existence of one
or more legitimate business interests justifying the restrictive
covenant." Legitimate business interests include     ^ [s]ubstantial
relationships with specific prospective or existing customers
. . . or clients' and ^client good will.' " Kennedy v. Shave Barber
Co., LLC, 348 Ga. App. 298, 305, 822 S.E.2d 606, 612 (Ga. Ct. App.
                                         8
   Case 4:18-cv-00288-WTM-BKE Document 65 Filed 05/18/20 Page 9 of 24



9.) ^^Whether the restraints imposed by an employment contract are

reasonable is a question of law for determination by the court."

Clark V. Johnson Truck Bodies, LLC, No. CV411-132, 2012 WL 1014827,

at *5 (S.D.   Ga.   Mar.   23, 2012)   (quoting   Uni-Worth   Enters.   V.

Wilson, 244 Ga. 636, 640, 261 S.E.2d 572, 575 (1979)). Accordingly,

the Court will address the enforceability of the non-competition

covenant and the    non-solicitation covenant contained in Section

6.1.2 in turn.


     A. Non-Competition Covenant

     Section 6.1.2's non-competition covenant states:

     During the term of Contractor's agreement with Pan-Am,
     and for a period of two (2) years following the date of
     the termination. Contractor shall not compete directly
     with Pan-Am by performing the same or substantially
     similar duties for a competitor . . . within the
     geographical territory in which Contractor is working.


2018)   (quoting   O.C.G.A. § 13-8-51(9)(C)-(D)). Here,        Plaintiff
claims that the restrictive covenants ^'are necessary to protect
the legitimate interests of [Plaintiff], including customer
relationships and confidential information that it entrusted to
[Defendant] Trammell, as well as [Plaintiff's] goodwill in the
dental market." (Doc. 24 at 2.) Particularly, Plaintiff highlights
that Defendant Trammell ''was [its] primary representative (and at
most times throughout his relationship with [Plaintiff], the only
representative) within North Carolina and to all Friendly
Neighborhood Dental locations." (Id. at 13.) Defendants do not
contest that Plaintiff had a legitimate business interest
justifying the non-competition and non-solicitation covenants.
Moreover, it is undisputed that Defendant Trammell spent years
cultivating relationships with customers throughout North Carolina
and with the Friendly Neighborhood Dental group. Accordingly, the
Court finds that Plaintiff "had a legitimate business interest in
protecting itself from the risk" that Defendant Trammell "might
appropriate customers by taking advantage of the contacts
developed while" he worked for Plaintiff. Kennedy, 348 Ga. App. at
305, 822 S.E.2d at 612.
   Case 4:18-cv-00288-WTM-BKE Document 65 Filed 05/18/20 Page 10 of 24




(Doc. 20, Attach, at 9.) Defendants argue that the covenant is

unenforceable because it contains an unreasonable and uncertain

geographic restriction.^ {Doc. 20 at 7.) Specifically, Defendants

contend that Section 6.1's geographic restriction is different

than    that in      Section     6.1.2,   and, therefore, the        scope   of the

restriction is uncertain. (Doc. 20 at 7.)

       In response. Plaintiff argues that the geographic area is

^'clearly identified as the territory in Exhibit A to the [2018]

Agreement" and that Exhibit A """provided [Defendant] Trammell with

fair notice of the maximum reasonable scope of the restraint[] at

the time of his termination." (Doc. 24 at 10; Doc. 35 at 1.) In

the alternative. Plaintiff argues that if the Court were to find

the    geographic      area    contained    Section    6.1.2    overly    broad    or

ambiguous, the Court could modify the non-competition covenant.

(Doc.    24    at   11.)   The    Court finds   that   there    is   no   need    for



3 Defendants also argue that Defendant Trammell was not a ""key
employee" for Plaintiff, and, therefore, cannot be subject to a
non-competition covenant. (Doc. 29 at 12.) Under O.C.G.A.
§ 13-8-53(a), a non-competition covenant may be enforced after a
term of employment against any employee who ""[c]ustomarily and
regularly solicit[s] for the employer customers or prospective
customers" or ""[c]ustomarily and regularly engage[s] in making
sales or obtaining orders or contracts for products . . . ." It is
clear from Defendant Trammell's deposition testimony and from his
e-mails       to    Plaintiff's    President,   Jim    Hitch,    that     Defendant
Trammell regularly solicited customers for Plaintiff and sold
Plaintiff's products. (Doc. 24, Attach. 7 at 2; Doc. 35, Attach.
1 at 23.) As such, the Court finds that Defendant Trammell is
exactly the type of employee who may be subject to a non
competition covenant under the GRCA.

                                           10
      Case 4:18-cv-00288-WTM-BKE Document 65 Filed 05/18/20 Page 11 of 24



modification of Section 6.1.2 because the applicable geographic

area is reasonable and unambiguous.

       "Applying to employment agreements entered into after May 11,

2011, the [GRCA] governs the restrictive covenants in this case."

Kennedy v. Shave Barber Co., LLC, 348 Ga. App. 298, 301, 822 S.E.2d

606,     610    (Ga.   Ct.    App.     2018).    The   GRCA   generally    permits

non-competition covenants "so long as [they] are reasonable in

time, geographic area, and scope of prohibited activities . . . ."

O.C.G.A. § 13-8-53(a). In determining the reasonableness of a

geographic restriction, the Court shall presume

        [a] geographic territory which includes the areas in
        which the employer does business at any time during the
        parties' relationship, even if not known at the time of
        entry into the restrictive covenant, is reasonable,
        provided that: (A) the total distance encompassed by the
        provisions of the covenant also is reasonable . . . .

O.C.G.A. § 13-8-56(2). The GRCA further provides:

        Whenever a description of . . . geographic areas, is
        required by this Code section, any description that
        provides fair notice of the maximum reasonable scope of
        the restraint shall satisfy such requirement, even if
        the description is generalized or could possibly be
        stated more narrowly to exclude extraneous matters.

O.C.G.A. § 13-8-53(c)(1).

        In this case. Defendant Trammell knew his territory included

the    State of North        Carolina    and    all locations of the      Friendly

Neighborhood       Dental     group.     There   is    evidence   that    Defendant

Trammell       conducted     extensive    business     on   behalf   of   Plaintiff

throughout North Carolina. (Doc. 24, Attach. 7 at 2; Doc. 35,

                                          11
     Case 4:18-cv-00288-WTM-BKE Document 65 Filed 05/18/20 Page 12 of 24



Attach 1 at 38.) In fact, in an e-mail to Jim Hitch, the President

of Plaintiff, Defendant Trammell stated that he had ^^tremendous

clout and relationships with in [sic] the state" and that Defendant

Trammell     wanted    to    ^^concentrate       on   just [North      Carolina]       and

continue     to   grow      [his]    state."     (Doc.   24,    Attach.      7    at   2.)

Accordingly, a geographic restriction that includes the entire

state of North Carolina is reasonable. See Heartland Payment Sys.,

LLC V. Stockwell, No. 1:19-CV-05327-SDG, 2020 WL 1129861, at *4

(N.D. Ga. Mar. 5, 2020) (finding a geographic restriction including

two states reasonable because the employee worked for the employer

throughout both states).

       Moreover,      Defendant      Trammell     requested     that   the       Friendly

Neighborhood Dental group be included in the territory he worked.

(Doc. 35, Attach. 1 at 38.)                Defendant Trammell stated in                his

deposition that he ^'wanted to hold onto the group as a whole"

because ^'[t] hey're a large group in North Carolina that has 18

offices in North Carolina and only two in South Carolina." (Id.)

Because Defendant Trammell proposed that he work only in the State

of   North   Carolina       and     with   all    Friendly     Neighborhood        Dental

locations, he could easily determine the maximum scope of the

non-competition covenant's geographic restriction. See O.C.G.A.

§ 13-8-53(c)(2) ("""The phrase ^the territory where the employee is

working at the time of termination' or similar language shall be

considered sufficient as a description of geographic areas if the

                                           12
   Case 4:18-cv-00288-WTM-BKE Document 65 Filed 05/18/20 Page 13 of 24



person or entity bound by the restraint can reasonably determine

the maximum reasonable scope of the restraint at the time of

termination."). Accordingly, Section 6.1.2's restriction of ^'the

geographical territory in which Contractor is working" is certain

and reasonable because Defendant Trammell requested that he only

work in North Carolina and with a specific dental group. See Burson

V. Milton Hall Surgical Assoc., LLC, 343 Ga. App. 159, 163, 806

S.E.2d 239, 243 (Ga. Ct. App. 2017) (finding a non-competition

covenant unambiguous where ^'the covenant does not leave open the

possibility of the restricted territory's inclusion of areas where

the [employee has] ceased working" because it ^^extend[s] only to

the geographical area in which the [employee] is working at such

time").

     Defendant    is   correct    that     Section   6.1's    geographic

restriction also applies to the non-competition covenant, but its

application does not make the geographic area indeterminable. To

the contrary. Section 6.1, as the overview paragraph of Section

6.1.2, limits the non-competition covenant's reach to only the

territory outlined in Exhibit           (Doc. 20, Attach. 1 at 9.) The



^ Even if the geographic restriction contained in Section 6.1.2
made the geographic area of the non-competition covenant vague,
the GRCA provides that ""a court may modify a covenant that is
otherwise void and unenforceable so long as the modification does
not render the covenant more restrictive with regard to the
employee than as originally drafted by the parties." O.C.G.A.
§ 13-8-53(d). By eliminating the restriction ^^the geographical
territory in which Contractor is working" from Section 6.1.2, only
                                   13
   Case 4:18-cv-00288-WTM-BKE Document 65 Filed 05/18/20 Page 14 of 24



^^geographical territory in which [Defendant Trammell is working,"

therefore, reaches only as far as the territory in Exhibit A—that

is. North Carolina and all Friendly Neighborhood Dental locations.^

As a result, the Court finds this geographic restriction of the

non-competition covenant is certain and reasonable.

     B. Non-Solicitation Covenant


     In addition to the non-competition covenant. Section 6.1.2

contains a non-solicitation covenant which states, in pertinent

part:



the geographic restriction in Exhibit A would govern to the
non-compete covenant. The Court does not find it necessary to
modify the provision, however, such a modification would be
reasonable. See Kennedy, 348 Ga. App. at 305, 822 S.E.2d at 612
(concluding that the trial court's modification from ^'any location
of the employer" to ^'the three-mile radius surrounding the
[employer's] current location" eliminated any uncertainty in the
geographic scope of the non-compete).
5 Plaintiff, for the first time, asserts that Defendant Trammell is
also prohibited ^'from competing against [Plaintiff] and from
soliciting [Plaintiff's] customers in the counties in South
Carolina listed in Exhibit A to the 2016 Agreement from December
15, 2017 until December 15, 2019." (Doc. 35 at 17.) The Court finds
this argument unpersuasive. The 2018 Agreement contains a merger
clause which states that the agreement ^'shall serve to supersede
and replace any prior written or oral agreement." (Doc. 20, Attach.
1 at 7.) The ^^language of the superseding-agreement clause is clear
and unambiguous: the later-entered agreement replaces in their
entirety all earlier-entered agreements that concerned a similar
subject matter." Belt Power, LLC v. Reed, No. A19A1824, 2020 WL
1150059, at *2 (Ga. Ct. App. Mar. 10 2020) (quoting MAPEI Corp. v.
Prosser, 328 Ga. App. 81, 86, 761 S.E.2d 500, 504 (Ga. Ct. App.
2014)). Accordingly, the Court finds that any restriction in the
2016 Agreement has been superseded by the 2018 Agreement. Based on
the 2018 Agreement, Plaintiff concedes that the non-competition
covenant in the 2018 Agreement does not extend to South Carolina
except any Friendly Neighborhood Dental locations within the
state. (Doc. 35 at 17.)

                                   14
   Case 4:18-cv-00288-WTM-BKE Document 65 Filed 05/18/20 Page 15 of 24



       During the term of Contractor's agreement with Pan-Am,
       and for a period of two (2) years following the date of
       termination.   Contractor     shall   not   . . .       solicit,   or
       attempt to solicit, any customer for purposes of
       providing products or services that are competitive with
       those offered by Pan-Am within the geographical
       territory in which Contractor is working.

(Doc. 20, Attach. 1 at 9.) For their part. Defendants contend that

the non-solicitation provision is overly broad and unenforceable

because it applies to ^'any" customer of Plaintiff. (Doc. 20 at 15-

16.)

       Pursuant to O.C.G.A. § 13-8-53(b), an employee may agree

       to refrain, for a stated period of time following
       termination, from soliciting, or attempting to solicit,
       directly or by assisting others, any business from [the]
       employer's   customers,   including   actively   seeking
       prospective customers, with whom the employee had
       material contact during his or her employment for
       purposes of providing products or services that are
       competitive with those provided by the employer's
       business . . . .


O.C.G.A.   §   13-8-53(b).    In   reference    to      language   about       ^'any"

customers of the employer, the GRCA further provides:

       Any reference to a prohibition against ^soliciting or
       attempting to solicit business from customers' or
       similar language shall be adequate for such purpose and
       narrowly construed to apply only to: (1) such of the
       employer's   customers,   including   actively   sought
       prospective customers, with whom the employee had
       material contact; and (2) products or services that are
       competitive    with   those   provided      by    the    employer's
       business.


O.C.G.A. § 13-8-53(b).

       As previously mentioned, the restrictive covenants in Section

6.1.2 are limited in scope by Section 6.1. Section 6.1 limits the

                                      15
   Case 4:18-cv-00288-WTM-BKE Document 65 Filed 05/18/20 Page 16 of 24



covenants' application to customers within the territory outlined

in Exhibit A. Accordingly, the non-solicitation covenant prohibits

Defendant Trammell from soliciting, or attempting to solicit,

customers   in     the    State   of    North     Carolina     and   soliciting      any

business from the Friendly Neighborhood Dental group.

       As an initial matter, prohibiting Defendant Trammell from

soliciting the Friendly Neighborhood Dental group is consistent

with the requirements of the GRCA. See Cunningham Lindsey U.S. LLC

V. Box, No. l:18-cv-04346-WMR, 2018 WL 10560768, at *3 (N.D. Ga.

Dec.   4,   2018)      (concluding      that      a   non-solicitation         covenant

prohibiting      the     former   employee       from   soliciting     ^'any    of   the

customers of [the employer] contained in the Customer List" was

enforceable     and    ^'consistent     with the        parameters     set forth     in

O.C.G.A.    §    13-8-53(b)").         In   addition,     prohibiting      Defendant

Trammell    from    soliciting      any     customers     in   North    Carolina     is

reasonable if narrowly construed to apply only to customers that

Defendant Trammell had material contact with during his work for

Plaintiff. See PointeNorth Ins. Group v. Zander, No. 1:ll-CV-3262-

RWS, 2011 WL 4601028, at *3 (N.D. Ga. Sept. 30, 2011) ("[WJhile

the Court finds the restrictive covenants overbroad in that they

extend to 'any of the Employer's clients'—not just the ones with

whom [the former employee] interacted—the Court may remedy that

finding by blue penciling the provision to only apply to customers

that the [employee] contacted and assisted . . . ."). Accordingly,

                                            16
      Case 4:18-cv-00288-WTM-BKE Document 65 Filed 05/18/20 Page 17 of 24



the Court construes Section 6.1.2's non-solicitation covenant as

such and finds the covenant enforceable. As a result. Defendants'

partial motion for summary judgment on Count II is DENIED.

III. ENFORCEABILITY OF SECTION 2.1 AND SECTION 2.2


        Defendants also argue that the Court should grant summary

judgment in their favor on Count III because ^'it seeks to enforce

a pair of non-competition covenants disguised as ^best efforts'

clauses." {Doc. 20 at 17.) Specifically, Defendants contend that

Section      2.1    and    Section   2.2   are    ^'unenforceable    restraints    of

trade." (Id. at 18.) In response. Plaintiff argues that Section

2.1    and   Section      2.2 are    reasonable    and    enforceable   restrictive

covenants under O.C.G.A. § 13-8-56(4). The Court will address the

enforceability of Section 2.1 and Section 2.2 in turn.

        A. Section 2.1


        To begin. Section 2.1 of the 2018 Agreement provides, in

pertinent part:

        Contractor is granted the authority to solicit orders
        for Pan-Am in a territory specifically assigned and
        attached hereto as Exhibit A, and shall use their best
        efforts to sell products on behalf of Pan-Am as a sales
        representative to accounts located in this territory.

(Doc. 20, Attach. 1 at 7-8 (emphasis in original).) Defendants

argue that Section 2.1 is not a restrictive covenant subject to

the GRCA, but, rather, a restraint of trade. In turn. Defendants

contend      that    the     Court   should      apply    Georgia   common   law   to

invalidate         Section    2.1    because      it     "prohibit[s]   [Defendant]

                                           17
     Case 4:18-cv-00288-WTM-BKE Document 65 Filed 05/18/20 Page 18 of 24



Trammell      from    selling     products     for   any    business      other   than

[Plaintiff]." {Doc. 20 at 18; Doc. 29 at 15.)

       Relying on Georgia common law. Defendants cite to Early v.

MiMedx Group, Inc., 330 Ga. App. 652, 768 S.E. 2d 823 (Ga. Ct.

App. 2015), for support that Section 2.1 unreasonably restricted

Defendant Trammell during the term of the 2018 Agreement. (Doc. 20

at    18.)     The    provision      at    issue     in     Early,     however,      is

distinguishable from Section 2.1. 330 Ga. App. 652, 653, 768 S.E.

2d 823, 825 (Ga. Ct. App. 2015) The provision in Early ^^specified

that [the employee] would ^devote her full working time . . . to

[the]   performance      of     [her]   duties   hereunder.' " Id.            Whereas,

Section 2.1 required Defendant Trammell to use his ^'best efforts"

to sell Plaintiff's products during the term of the 2018 Agreement.

Accordingly, Defendants have failed to provide any support from

Georgia common law that Section 2.1 is unenforceable.

       Alternatively,      Defendants        argue   that    if   Section      2.1   is

governed by the GRCA, the provision is still unenforceable because

it    lacks    a     durational    limitation        as    required    by    O.C.G.A.

§ 13-8-53(a). (Doc. 29 at 16.) The Court finds Defendants' argument

on   this     point    unconvincing.       Although       O.C.G.A.    §     13-8-53(a)

requires      that    restrictive       covenants    be    ^treasonable      in   time,

geographic area, and scope of prohibited activities," Section 2.1

operated to restrict Defendant Trammell during the period he worked




                                          18
   Case 4:18-cv-00288-WTM-BKE Document 65 Filed 05/18/20 Page 19 of 24



for Plaintiff. Accordingly, O.C.G.A. § 13-8-56(4) governs Section

2.1 and provides:

     Any restriction that operates during the term of an . . .
     independent contractor relationship, . . . shall not be
     considered unreasonable because it lacks any specific
     limitation upon scope of activity, duration, or
     geographic area so long as it promotes or protects the
     purpose   or  subject   matter   of  the   agreement   or
     relationship or deters any potential conflict of
     interest.


O.C.G.A. § 13-8-56(4). The Court finds that Section 2.1's ^^best

efforts"   clause    reasonably   deterred     potential   conflicts     of

interest   between    Defendant    Trammell,    Plaintiff,    and   other

competing businesses in the dental products market. Accordingly,

the Court finds that Section 2.1 is enforceable.


     B. Section 2.2


     As for Section 2.2, it provides:

     During the term of this Agreement, Contractor agrees to
     devote Contractor's entire working time to promote the
     sales of Pan-Am's products and benefit the business of
     Pan-Am. Unless otherwise authorized by Pan-Am in a
     writing signed by the parties. Contractor shall not,
     during the term of this Agreement, knowingly act on
     behalf or in the interest of any other person, firm,
     corporation, or other entity.

(Doc. 20, Attach. 1 at 8.) Again, Defendants argue Section 2.2 is

unenforceable because it is an unreasonable restraint of trade and

not subject to the GRCA. Relying on Georgia common law. Defendants

contend that Section 2.2 is invalid because it required Defendant

Trammell to devote any working time to Plaintiff's business. (Doc.

20 at 18.) Plaintiff does not dispute that Section 2.2 prohibited

                                   19
   Case 4:18-cv-00288-WTM-BKE Document 65 Filed 05/18/20 Page 20 of 24



Defendant Trammell from working anywhere else, whether or not that

work was in competition with Plaintiff's business.

     In this instance. Early is instructive because the provision

at issue in Early is comparable to Section 2.2. In Early, the Court

of Appeals of Georgia considered whether an in-term covenant that

required the former employee to '"devote her full working time . . .

to [the] performance of [her] duties hereunder" was enforceable.

Early, 330 Ga. App. at 657, 768 S.E. 2d at 827-828. Because the

provision prohibited the employee "from doing any work whether in

competition with [the employer] or not," the appeals court held

that the provision was an illegal "restraint of trade, rather than

a loyalty provision." Id., 330 Ga. App. at 659, 768 S.E.2d at 828.

Importantly, the Court of Appeals highlighted that the contract at

issue was not governed by the GRCA because it was executed before

May 2011. I^, 330 Ga. App. at 659 n.9, 768 S.E. 2d at 828 n.9.

     Similar to the provision in Early, Section 2.2 prohibited

Defendant    Trammell,     during   the     term   of   the   agreement,    from

performing any other work, whether in competition with Plaintiff

or not. Unlike the agreement in Early, the 2018 Agreement was

executed after May 2011 and, therefore, is presumably governed by

the GRCA. Accordingly, the Court must determine whether Section

2.2 is   a   restrictive    covenant      governed   by the    GRCA   and   or   a

restraint of trade governed by Early.




                                       20
   Case 4:18-cv-00288-WTM-BKE Document 65 Filed 05/18/20 Page 21 of 24



     Defendants argue that Section 2.2, unlike Sections 6.1 and

6.1.2, is not governed by the GRCA because it is not a restrictive

covenant.    (Doc.       29   at   14.)    The     Court   finds   this   argument

unpersuasive. The GRCA defines ^^restrictive covenant" as

     an agreement between two or more parties that exists to
     protect the first party's . . . interest in property,
     confidential information, customer good will, business
     relationships,   employees,   or  any   other   economic
     advantages that the second party has obtained for the
     benefit of the first party or parties [or] to which the
     second party has gained access in the course of his or
     her relationship with the first party or parties . . . .

O.C.G.A. § 13-8-51(15). Section 2.2 clearly acts as an agreement

between Defendant Trammell and Plaintiff to protect Plaintiff s

interest     in    the    business        relationships     Defendant     Trammell

cultivated on Plaintiff's behalf. As a result, the Court finds

that the GRCA governs Section 2.2 and, therefore, the decision in

Early does not render the provision unenforceable. See Legacy Data

Access,    LLC    v.   Mediquant,    No.        3:15-cv-00584-FDW-DSC,    2017   WL

6001637, at *14 (W.D. N.C. Dec. 4, 2017) (^MT]he common law has

been superseded for contracts entered after May 11, 2011 by an

amendment to the Georgia Constitution and the enactment of the

Restrictive Covenant Act.").

     Next,    Defendants argue that even if the GRCA applies to

Section 2.2, the provision is unenforceable because it lacks a

geographical limitation. (Doc. 29 at 16.) Pursuant to O.C.G.A. §

13-8-56(d),



                                           21
   Case 4:18-cv-00288-WTM-BKE Document 65 Filed 05/18/20 Page 22 of 24



       [a]ny restriction that operates during the term of an
       . . . independent contractor relationship . . . shall
       not   be    considered      unreasonable      because    it    lacks     any
       specific limitation upon scope of activity, duration, or
       geographic area so long as it promotes or protects the
       purpose   or  subject   matter  of   the  agreement   or
       relationship or deters any potential conflict of
       interest.


       Here,      Section   2.2    operated      during   the   term       of   the    2018

Agreement and does not seem to contain a limit on the scope of

prohibited        activity    or     geographic      area.      Therefore,        to     be

enforceable. Section 2.2 must ''promote[] or protect[] the purpose

or subject matter of the agreement or relationship or deters any

potential conflict of interest." O.C.G.A. § 13-8-56(d). The Court

finds that Section 2.2, as written, is broader than necessary to

deter    potential      conflicts     of     interest     between      Plaintiff        and

Defendant Trammell during their business relationship. Moreover,

Plaintiff      has    not    shown    a     legitimate    business         interest     in

prohibiting       Defendant Trammell from engaging in any business,

whether or not that business was in competition with Plaintiff.

See O.C.G.A. § 13-8-55             (^'The   person    seeking enforcement of a

restrictive covenant shall plead and prove the existence of one or

more    legitimate     business      interests     justifying        the    restrictive

covenant.").

        Nevertheless, ^^a court may modify a covenant that is otherwise

void and unenforceable so long as the modification does not render

the covenant more restrictive with regard to the employee than as



                                            22
      Case 4:18-cv-00288-WTM-BKE Document 65 Filed 05/18/20 Page 23 of 24



originally drafted by the parties." O.C.G.A. § 13-8-53(d). ''MT]he

term ^modify' used in O.C.G.A. § 13-8-53(d) means the blue-pencil

approach . . . ." LifeBrite Labs., LLC v. Cooksey^ No. 1:15-CV-

4309-TWT, 2016 WL 7840217, at *8 (N.D. Ga. Dec. 9, 2016). When

modifying an overly broad restrictive covenant, a court may ^"blue-

pencil" the provision by construing it narrowly to ""grant only the

relief reasonably necessary to protect" the business interests of

the employer. O.C.G.A. § 13-8-54(b); PointeNorth Ins. Group, 2011

WL    4601028,   at *3 (""[WJhile     the    Court finds the      restrictive

covenants overbroad in that they extend to "any of the Employer's

clients'—not      just   the   ones   with   whom   [the   former   employee]

interacted—the Court may remedy that finding by blue penciling the

provision to only apply to customers that the [employee] contacted

and    assisted . . . .");        O.C.G.A.    13-8-54(a)   (""A   court   shall

construe a restrictive covenant to comport with the reasonable

intent and expectations of the parties to the covenant and in favor

of providing reasonable protection to all legitimate business

interests established by the person seeking enforcement.").

        Although Plaintiff has not established a legitimate business

interest in preventing Defendant Trammell from engaging in any

work. Plaintiff has shown it has an interest in protecting the

relationships Defendant Trammell cultivated within the dental

products market. Accordingly, the Court modifies Section 2.2 to

prohibit Defendant Trammell, during the term of the 2018 Agreement,

                                       23
   Case 4:18-cv-00288-WTM-BKE Document 65 Filed 05/18/20 Page 24 of 24



from working for a business in competition with Plaintiff. This

prohibition would include a business that operates within the

territory defined in Exhibit A and manufactures, produces, or sells

synthetic and restorative dental products to dental professionals.

To this extent, the Court finds that Section 2.2 is enforceable.

Accordingly, Defendants' motion for summary judgment on Count II

is DENIED and Section 2.1 and Section 2.2 are enforceable to the

extent explained above.

                              CONCLUSION


     For the foregoing reasons. Defendants' Motion for Partial

Summary Judgment (Doc. 19) is DENIED. Accordingly, Section 2.1,

Section 2.2, and Section 6.1.2 are enforceable against Defendant

Trammell to the extent explained in this Order.

     SO ORDERED this /^^^ay of May 2020.


                                        WILLIAM T. MOORE, Kir.
                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF GEORGIA




                                   24
